                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JOHN LANDI and LORI LANDI,
Husband

              Plaintiffs,

v.                                                Case No.: 2:17-cv-701-FtM-38MRM

HOME DEPOT USA, INC. and
MAKITA USA, INC.,

             Defendants.
                                          /

                                OPINION AND ORDER1

      Before the Court are Defendants Home Depot USA, Inc.’s and Makita USA, Inc.’s

Motions to Strike Claims Disposed of by This Court’s Prior Rulings and/or Which Have

Been Abandoned by Plaintiffs (Doc. 117 at 15; Doc. 118 at 15), Plaintiffs John and Lori

Landis’ response (Doc. 121), Plaintiffs’ Motions to Strike Defendants’ Affirmative

Defenses (Doc. 122; Doc. 123), and Defendants’ responses (Doc. 125; Doc. 126).

      In this products liability case, John and Lori Landi seek damages for an injury

caused by an allegedly defective Makita miter saw. John Landi was using the saw to cut

crown molding when his arm was pulled into the path of the blade. Landi blames a design

flaw that prevented the blade guard from covering the exposed teeth of the blade during


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
use. Defendants contend that Landi caused the injury by operating the saw without

certain attachments and without heed to the warnings accompanying the saw.

       The Landis’ Second Amended Complaint asserted 22 counts. (Doc. 56). The

Court dismissed Makita Corporation for want of personal jurisdiction, granted Defendants

summary judgment on eight of the remaining claims, and ordered Plaintiffs to file a third

amended complaint, asserting only the surviving claims. The Court cautioned, “The

purpose of a third amended complaint is to streamline the pleadings for trial. The Court

is not granting Plaintiffs leave to assert facts or legal theories not pled in the Second

Amended Complaint.” (Doc. 109 at 15 n.3). Plaintiffs’ Third Amended Complaint (Doc.

115) includes only the eight surviving counts, but Plaintiffs moved some paragraphs from

the dismissed claims into the “Factual Background” section of the complaint and

incorporated them into the remaining claims by reference. In their answers to the Third

Amended Complaint, Defendants move to strike those paragraphs, all factual allegations

that relate to Makita Corporation, and Plaintiffs’ claim for punitive damages, and they raise

18 affirmative defenses. Plaintiffs, in turn, move to strike 10 of those affirmative defenses.

       Federal Rule of Civil Procedure 12(f) allows courts to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

Motions to strike should be used “to clean up the pleadings, remove irrelevant or

otherwise confusing materials, and avoid unnecessary forays into immaterial matters,”

not “to procure the dismissal of all or part of a complaint.” Blake v. Batmasian, 318 F.R.D.

698, 700 (S.D. Fla. 2017). Granting a motion to strike is a drastic remedy disfavored by

the courts. Id. Courts will only strike affirmative defenses that are patently frivolous or




                                              2
clearly invalid as a matter of law. Microsoft Corp. v. Jesse’s Computers & Repair, Inc.,

211 F.R.D. 681, 683 (M.D. Fla. 2002).

       It makes little sense to strike anything from the pleadings now. The discovery

period is over, the Court has decided all dispositive motions, and the parties are set to try

the case in a few months. There is virtually no risk that the parties will waste resources

on “unnecessary forays into immaterial matters.” Blake, 318 F.R.D. at 700. What is more,

everything the parties want stricken was pled in earlier pleadings. The fact that no one

filed 12(f) motions until now betrays any argument that the matters are inherently

prejudicial or so irrelevant they should be stricken. The true goals behind the parties’

motions to strike are likely (1) to limit what the other side can talk about during trial and

(2) affect how the Court instructs the jury. Motions in limine are better suited to the first

task, and the parties have indeed filed motions in limine that overlap with the motions to

strike. The parties have also submitted proposed jury instructions, verdict forms, and

objections, which the Court will take up at the proper time.

       Accordingly, it is now ORDERED:

       (1) Defendants Home Depot USA, Inc.’s and Makita USA, Inc.’s Motions to Strike

          Claims Disposed of by This Court’s Prior Rulings and/or Which Have Been

          Abandoned by Plaintiffs (Doc. 117 at 15; Doc. 118 at 15) are DENIED.

       (2) Plaintiffs’ Motions to Strike Defendants’ Affirmative Defenses (Doc. 122; Doc.

          123) are DENIED.




                                             3
      DONE and ORDERED in Fort Myers, Florida this 24th day of October, 2019.




Copies: All Parties of Record




                                        4
